Citation Nr: 0500863	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  97-34 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of 38 U.S.C.A. § 3500 (Chapter 35, 
Survivors' and Dependents' Educational Assistance).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In a December 1999 decision, the Board 
denied the appellant entitlement to service connection for 
the cause of the veteran's death; to compensation under 
38 U.S.C.A. § 1151 (West 1991) for the cause of the veteran's 
death based on treatment provided by VA; and to Survivors' 
and Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a March 2001 order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's December 1999 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court, in 
pertinent part, vacated the Board's decision on the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, and remanded those issues for issuance of a 
readjudication decision that takes into consideration, and is 
in compliance with, the Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  The Court order dismissed the appeal on the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for the cause of the veteran's death based on treatment 
provided by VA.  

In an August 2002 decision, the Board denied the appellant 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  The appellant appealed the Board's decision to 
the Court.  

In a January 2003 order, the Court granted the Secretary's 
Motion for Remand of the Board's November 2000 decision and 
to Stay Further Proceedings, to which the appellant 
consented.  Pursuant to the actions requested in the Motion, 
the Court vacated the Board's August 2002 decision and 
remanded the issues of service connection for the cause of 
the veteran's death and entitlement to Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in full compliance with the VCAA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The Secretary's Motion notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued the 
decisions that held that the sections of the VCAA codified at 
38 U.S.C.A. §§ 5102, 5103, and 5103A, concerning notice and 
assistance to be provided to claimants by VA, are not 
retroactively applicable to proceedings that were complete 
before VA and were on appeal to the Court or the Federal 
Circuit when the VCAA was enacted.  See Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  

In the August 2002 decision, the Board addressed the VCAA and 
found that its decision was issued in December 1999, almost a 
year before the VCAA enactment; hence, only section four of 
the VCAA, eliminating the well grounded premises, was 
applicable to the appellant's claim given that the December 
1999 Board decision found the appellant's claim for service 
connection for the cause of the veteran's death as not well 
grounded.  However, the Secretary notes that the Court 
vacated the Board's December 1999 decision; therefore, that 
decision no longer exists, and subsequent to the court 
remand, the appellant claims were pending before the Board.  
Thus, the claims were under consideration by VA after the 
enactment of the VCAA.  Hence, the Board's August 2002 
decision failed to address the amended duties to notify and 
assist claimants under the VCAA.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  Hence, 
for substantial compliance with Pelegrini II, the appellant 
must receive the VCAA content-complying notice.  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim;  (2) inform the appellant about the 
information and evidence that VA will seek to provide;  (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and  (4) request or tell 
the appellant to provide any evidence in the appellant's 
possession that pertains to the claim, or something to the 
effect that the appellant should "give us everything you've 
got pertaining to your claim."  See Pelegrini II; see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Fed. App. 183, 186-87 (2002).  
Because VA failed to adequately address the newly amended 
duty to notify requirements, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles, 
16 Vet. App. at 373-74; Quartuccio, 16 Fed. App. at 187.  

While the case was at the Board, the appellant submitted 
additional evidence, accompanied by a waiver of initial RO 
jurisdiction.  This evidence consists of two sets of x-rays, 
dated in September 1995 and July 1996.  Inasmuch as this case 
is being remanded, the RO should also consider this recently 
received evidence.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should send the appellant a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should specifically explain what, 
if any, information (medical or lay 
evidence) is necessary to substantiate the 
claims for service connection for the 
cause of the veteran's death and to VA 
benefits under the provisions of Chapter 
35, Title 38, United States Code.  
A general form letter, prepared by the RO, 
not specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter should inform the appellant of 
which portion of the information and 
evidence is to be provided by the 
appellant and which part, if any, VA will 
attempt to obtain on behalf of the 
appellant.  

2.  The RO should undertake any 
additional development and complete any 
further procedural requirements necessary 
to comply with VCAA concerning the issues 
currently on appeal.  This includes 
review and preparation of a report by a 
radiologist, describing the recently 
submitted X-ray films.   

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied for each issue on appeal.  
See Pelegrini II.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should provide the 
appellant with a rating decision that 
addresses the issues on appeal, to 
include consideration of the recently 
received evidence.  RO personnel are 
advised that they are to make a 
determination on the issues currently 
being remanded based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the appellant 
and her representative also should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

